— Per Curiam :
In view of the fact that the plaintiff' had not reached an age to exercise discretion in avoiding the danger, he could not be held responsible for contributory negligence. The main question, then, was whether the negligence of the railway company caused the injury. While some of the evidence-was conflicting, yet there was amply sufficient, if believed, to justify the jury in finding it as a fact. There was evidence that the driver of the car was intoxicated, and driving at a rapid rate of speed, without giving that attention to the observance of any object on the track which his duty required. The case was well'submitted to the jury, in a full and adequate charge. There was no error in the answer to the eleventh point. We adhere to our decisions as to the unconstitutionality of the Act of 4th April, 1868, limiting the amount to be recovered as declared in Central Railroad Co. of N. J. v. Cook, 1 W. N. C., 319, and Passenger Railway Co. v. Boudrou, 11 Norris, 475.
Judgment affirmed.